Title: Jefferson’s Letters to David Williams: Editorial Note
From: 
To: 


            Joel Barlow introduced David Williams to James Monroe “as an old friend of Dr. Franklin.” On 20 Sep., Monroe informed the president that he was forwarding Williams’s 1802 London publication, Claims of Literature: The Origin, Motives, Objects, and Transactions of the Society for the Establishment of A Literary Fund. Monroe agreed to present any response Jefferson wished to make to the author. Monroe continued: “Your answer if you send one will certainly be spoken of, tho’ I presume not published, as he is a prudent man. If you chuse to give thro me a verbal one I shall be careful to deliver it in a suitable manner.” 
            In response, the president wrote the two letters, below. On 8 Jan., he enclosed them in a letter to Monroe and requested that, based on his knowledge of persons and circumstances, he use his discretion and “deliver whichever you think best, suppressing the other.” It is not clear which letter Monroe presented to Williams.
          